UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-8004



In Re:   MICHAEL ALLEN KOKOSKI,



                                                          Petitioner.



                            No. 06-8018



In Re:   MICHAEL ALLEN KOKOSKI,



                                                          Petitioner.



                On Petitions for Writs of Mandamus.
                   (5:06-cv-00605; 5:06-cv-00629)


Submitted:   January 12, 2007             Decided:   February 5, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Michael Allen Kokoski, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          In   these    consolidated     petitions,   Michael   Kokoski

petitions for writs of mandamus, alleging the district court has

unreasonably delayed acting on his habeas corpus petition and

challenging the reassignment of district court judges.

          The party seeking mandamus relief carries the heavy

burden of showing that he has “no other adequate means to attain

the relief he desires” and that his right to such relief is “clear

and indisputable.”     Allied Chem. Corp. v. Daiflon, Inc., 449 U.S.

33, 35 (1980) (citations omitted); In re: First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988); In re: Beard, 811 F.2d

818, 826 (4th Cir. 1987) (citing Kerr v. United States Dist. Court,

426 U.S. 394 (1976)).

          We find there has been no unreasonable delay in the

district court.   We further find Kokoski is not entitled to relief

with respect to the reassignment of district court judges.

          Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petitions for writs of mandamus. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                      PETITIONS DENIED




                                 - 2 -